     Case 1:20-cv-23236-MGC Document 3 Entered on FLSD Docket 08/04/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                       VICTOR ARIZA,                                 )
                                                                     )
                                                                     )                         1:20-cv-23236-MGC
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No.
                                                                     )
                       COLONY                                        )
          HARDWARE CORPORATION, d/b/a                                )
             NATIONAL TOOL SUPPLY,                                   )
            a foreign for-profit corporation,                        )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) COLONY
                                           HARDWARE CORPORATION, d/b/a
                                           NATIONAL TOOL SUPPLY,
                                           a foreign for-profit corporation,
                                           Registered Agent: CT Corporation System
                                           1200 S Pine Island Rd
                                           Plantation, Fl 33324

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Pelayo Duran, Esq.
                                           The Law Office of Pelayo Duran, PA
                                           4640 NW 7th St.
                                           Miami, Fl 33126



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


            Aug 4, 2020                                                                                s/ S.Carlson
Date:
                                                                                         Signature of Clerk or Deputy Clerk
